Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al (WO 2005/040593; hereinafter Xu).
As regarding claim 1, Xu discloses the claimed invention for a precleaner arrangement (pg 6-8, figs. 5-10) for separating a portion of entrained material from air flow air entering an engine air cleaner; the precleaner arrangement comprising: (a) a precleaner housing (50); and (b) at least a first flexible air deflection vane (30) with a fixed portion (107) secured to the precleaner housing and a deflectable portion (108); (i) the deflectable portion including a curved section (about 86 of fig. 9) extending from the fixed portion and a tail section (about 80) extending from the curved section.

As regarding claim 3, Xu discloses all of limitations as set forth above.  Xu discloses the claimed invention for wherein: (a) the curved section has a center of curvature (figs. 7-8; no number) along the inner side edge and a center of curvature (figs. 7-8; no number)  along the outer side edge; (i) the center of curvature along the inner side edge being spaced from the upper terminal edge a greater axial distance than the center of curvature along the outer side edge is spaced from the upper terminal edge (fig. 9; angle Q of the vane 43 perpendicular to the air inlet flow, is different at the inlet edge 79 than at the exit edge 80).
As regarding claim 4, Xu discloses all of limitations as set forth above.  Xu discloses the claimed invention for wherein: (a) the precleaner housing has a central hub (65) with a central longitudinal axis passing therethrough; and (b) the lower terminal edge (about 80) being angled at a non-zero and non-perpendicular angle relative to a plane orthogonal to the central longitudinal axis (figs. 9-10; inlet edge angle R is about 25 degree to 45 degree and exit/outlet edge angle S is about 5 degree to 15 degree).
As regarding claim 5, Xu discloses all of limitations as set forth above.  Xu discloses the claimed invention for wherein: (a) the tail section defines an inner corner 
As regarding claim 6, Xu discloses all of limitations as set forth above.  Xu discloses the claimed invention for wherein: (a) the tail section defines an inner corner at an intersection of the inner side edge and the lower terminal edge, and an outer corner at an intersection of the outer side edge and the lower terminal edge; and (b) the outer corner is angled from a plane orthogonal to the central longitudinal axis at a first non-zero angle; and the inner corner is angled from a plane orthogonal to the central longitudinal axis at a second non-zero angle (figs. 9-10; inlet edge angle R is about 25 degree to 45 degree and exit/outlet edge angle S is about 5 degree to 15 degree).
As regarding claim 7, Xu discloses all of limitations as set forth above.  Xu discloses the claimed invention for wherein the first angle and second angle are zero (figs. 9-10; inlet edge angle R is about 25 degree to 45 degree and exit/outlet edge angle S is about 5 degree to 15 degree).
As regarding claim 8, Xu discloses all of limitations as set forth above.  Xu discloses the claimed invention for wherein the second angle is not greater than or equal to the first angle (figs. 9-10; inlet edge angle R is about 25 degree to 45 degree and exit/outlet edge angle S is about 5 degree to 15 degree).
As regarding claim 9, Xu discloses all of limitations as set forth above.  Xu discloses the claimed invention for wherein the first angle and second angle range o and 60o (figs. 9-10; inlet edge angle R is about 25 degree to 45 degree and exit/outlet edge angle S is about 5 degree to 15 degree).
As regarding claim 10, Xu discloses all of limitations as set forth above.  Xu discloses the claimed invention for wherein the first angle is greater than the second angle (figs. 9-10; inlet edge angle R is about 25 degree to 45 degree and exit/outlet edge angle S is about 5 degree to 15 degree).
As regarding claim 13, Xu discloses all of limitations as set forth above.  Xu discloses the claimed invention for wherein: (a) the precleaner housing has a central hub (65); and (b) the at least first flexible air deflection vane includes a plurality of flexible air deflection vanes (43) positioned around the central hub, each with a fixed portion (107) secured to the precleaner housing (figs. 7-8) and a deflectable portion (108); (i) the deflectable portion of each vane including a curved section (about 89) extending from the fixed portion and a tail section (about 80) extending from the curved section; and (ii) the deflectable portion of each vane being configured to deflect in response to a sufficient air flow rate increase through the precleaner arrangement, in use.
As regarding claim 14, Xu discloses all of limitations as set forth above.  Xu discloses the claimed invention for wherein: (a) the precleaner housing further includes an outer ring (60), and each of the flexible air deflection vanes being positioned between the outer ring and the central hub (65); and (b) each flexible air deflection vane being secured to the central hub and outer ring at the fixed portion of each vane.
As regarding claim 20, Xu discloses all of limitations as set forth above.  Xu discloses the claimed invention for wherein: (a) each of the fixed portions of the of 
As regarding claim 26, Xu discloses all of limitations as set forth above.  Xu discloses the claimed invention for wherein: (a) the deflectable portion (108) is configured to deflect in response to a sufficient air flow rate change through the precleaner arrangement, in use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (WO 2005/040593; hereinafter Xu) as applied to claim 2 above, and further in view of Ackermann et al (US 20140298761; hereinafter Ackermann).
As regarding claim 11, Xu discloses all of limitations as set forth above.  Xu discloses the claimed invention except for wherein: (a) the tail section has a radial thickness greatest at the inner side edge and decreasing in thickness to the outer side edge.  Ackermann teaches wherein: (a) the tail section has a radial thickness greatest at the inner side edge and decreasing in thickness to the outer side edge ([0029]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein: (a) the tail section has a radial thickness greatest at the inner side edge and decreasing in thickness to the outer side edge as taught by Ackermann in order to enhance the precleaner arrangement.
As regarding claim 12, Xu as modified discloses all of limitations as set forth above.  Xu as modified discloses the claimed invention except for wherein: (a) the thickness at the inner side edge is up to 10 times the thickness of the outer side edge.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein: (a) the thickness at the inner side edge is up to 10 times the thickness of the outer side edge in order to enhance cyclonic separator performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As regarding claim 17, Xu discloses all of limitations as set forth above.  Xu discloses the claimed invention except for wherein the tail section of each flexible air .
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (WO 2005/040593; hereinafter Xu) as applied to claim 13 above, and further in view of Yang et al (US 5186607; hereinafter Yang).
As regarding claim 18, Xu discloses all of limitations as set forth above.  Xu discloses the claimed invention except for wherein the plurality of flexible air deflection vanes circumferentially overlap.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the plurality of flexible air deflection vanes circumferentially overlap in order to enhance cyclonic separator performance, since it was known in the axial cyclonic separator art as shown in Yang (fig. 8).
As regarding claim 19, Xu as modified discloses all of limitations as set forth above.  Xu as modified discloses the claimed invention for wherein the overlap is no greater than 60o as measured from the central hub.  It would have been obvious to one .
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (WO 2005/040593; hereinafter Xu) as applied to claim 20 above, and further in view of Elliot (US 7311744).
As regarding claim 21, Xu discloses all of limitations as set forth above.  Xu discloses the claimed invention except for wherein: (a) an inner radial gap is defined between each of the inner side edges and the central hub; and (b) an outer radial gap is defined between each of the outer side edges and the outer ring.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein: (a) an inner radial gap is defined between each of the inner side edges and the central hub; and (b) an outer radial gap is defined between each of the outer side edges and the outer ring in order to enhance cyclonic separator performance, since it was known in the axial cyclonic separator art as shown in Elliot (fig. 15; no number).
As regarding claim 22, Xu as modified discloses all of limitations as set forth above.  Xu as modified discloses the claimed invention except for wherein: (a) each of the flexible air deflection vanes has a width extending between the inner side edge and outer side edge; (b) the inner radial gap has a width that is no more than 50% of the width of each vane; and (c) the outer radial gap has a width that is no more than 50% of .
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (WO 2005/040593; hereinafter Xu) as applied to claim 1 above, and further in view of Stone et al (US 20170114720; hereinafter Stone).
As regarding claim 23, Xu discloses all of limitations as set forth above.  Xu discloses the claimed invention except for wherein: (a) the at least first flexible air deflection vane comprises an inlet vane system; and (b) the precleaner arrangement further includes an outlet vane system downstream of the inlet vane system; the outlet vane system having a plurality of rigid vanes fixed to the precleaner housing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein: (a) the at least first flexible air deflection vane comprises an inlet vane system; and (b) the precleaner arrangement further includes an outlet vane system downstream of the inlet vane system; the outlet vane system having a plurality of rigid vanes fixed to the precleaner housing in order to 
As regarding claim 24, Xu as modified discloses all of limitations as set forth above.  Xu as modified discloses the claimed invention for wherein:(a) the inlet vane system induces a vortical air flow; and (b) the outlet vane system (Stone – [0078]) deswirls the vortical air flow of the inlet vane system.
As regarding claim 25, Xu as modified discloses all of limitations as set forth above.  Xu as modified discloses the claimed invention for wherein: (a) the inlet vane system includes a plurality of inlet vane systems within the precleaner housing parallel to each other (Stone - [0078] and figs. 4 and 6).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 17-26 have been considered but are moot because the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773